DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I in the reply filed on 14 May 2021 is acknowledged.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 May 2021.
	Claims 1-13 are under prosecution.
Specification
3.	The substitute specification filed 14 May 2021 is acknowledged and has been entered.
4.	The use terms which are trade names or marks used in commerce (including but not necessarily limited to Red-Gal) has been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Information Disclosure Statement
5.	The Information Disclosure Statements filed 11 December 2018, 7 December 2020, and 3 March 2021 are acknowledged and have been considered.
Claim Objections
6.	Claim 1 is objected to because of the following informalities:  claim 1 contains the text “and have at least one,” which appears to be a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A.	Claims 1-13 are indefinite in claim 1, which recites “binding a second probe molecule that is hybridized with the first probe molecule to the analyte.”  It is unclear how the second probe binds to the analyte when the second probe is already hybridized to the first probe.
	Based on the teachings of the specification (specifically, Figures 2C-D), the claims are interpreted as binding a second probe molecule to the analyte while the first probe is hybridized to the analyte.
B.	Claims 2 and 3 are each indefinite in the recitation “in the step,” which lacks antecedent basis because there are no previous recitations of any “steps.”
	C.	Claim 3 is also indefinite in the recitation “a melted lower end.”  It is unclear if “melted” refers to an active method step of melting.  In addition, the term “lower” is indefinite as it is unclear what the framer of reference is (i.e., what is the end “lower” than).
D.	Claim 5 is vague and indefinite in the recitation “about 60 oC or higher” and “about 10 oC or lower.”  The phrases “or higher” and “or lower” typically indicate minimum or maximum points, respectively; however, the phrases are controverted by the term “about,” which implies that values above and below the indicated amount are permitted.  Therefore, the juxtaposition of these two terms makes it unclear what minimum or maximum values are encompassed by the claim.  See MPEP 2173.05 (b) III; which discusses the phrase “less than about.”  The cited phrases are deemed indefinite for similar reasons.
	E.	Claim 9 contains the trademarks/trade names S-gal and Red-gal.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a chemical and, accordingly, the identification/description is indefinite.
	It is suggested that claim 9 be amended to remove all trademarks, trade names, and parenthetical abbreviations and acronyms and recite only the full chemical names of the substrates listed therein.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1-3, 6, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baumberg et al (U.S. Patent Application Publication No. US 2006/0119853 A1, published 8 June 2006), Hasenbank et al (U.S. Patent No. 7,405,054 B1, published 29 July 2008), and Ding et al (Analytica Chimica Acta, vol. 874, pages 59-65, published online 2 April 2015).
	Regarding claim 1, Baumberg et al teach methods for analyzing analytes (Abstract), including bio molecules (paragraph 0022), comprising providing an optical platform having a plasmonic band structure region (Abstract) having nanoscale features (paragraph 0027).  Baumberg et al further teach the sensor comprises a metal-coated dielectric grating having a rectangular geometry (paragraph 0103); thus, the grating extends in one direction.  The metal layer (e.g., 102) covers both the upper surface and a side of the dielectric surface (e.g., 103), and has a bend (i.e., over the corner formed by the top surface and the side wall; Figure 1a and paragraph 0061).  
It noted that the specification provides no limiting definition of a “nanoplasmonic sensor.”  Thus, the optical platform is interpreted as the clamed sensor, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “nanoplasmonic sensor” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  
Baumberg et al also teach the methods detect nucleic acid analytes (paragraph 0022), detect localized surface plasmon resonance (e.g., paragraphs 0057 and 0072), and have the added advantage of providing reproducible signals for local concentrations of analyte molecules (paragraph 0016).  Thus, Baumberg et al teach the known techniques discussed above.
	While Baumberg et al teach attachment of thio layers to the metal layer of the structure (e.g., paragraph 0050), Baumberg et al do not explicitly teach the attachment of probe molecule on the metal.
However, Hasenbank et al teach methods of detecting surface plasmon resonance in nucleic acid sandwich assays (Abstract). The methods utilize a first probe (i.e., capture molecule) immobilized on the surface, followed by binding the analyte and a second probe, in the form of a reagent labeled with an enzyme that forms a precipitate upon exposure to a precipitatable substrate, and detection of the precipitate via detection of a surface plasmon resonance (i.e., SPR) signal (column 2, line 55-column 3, line 15).  Hasenbank et al teach the immobilization is to the metal layer (e.g., gold; Example 1), that the first probe molecule (i.e., capture agent) is a polynucleotide, the enzyme labeled agent (i.e., second probe molecule) is a polynucleotide (column 3).  Hasenbank et al also teach the methods have the added advantage of being suitable for use on flow based system and providing a fast signal amplification step (column 9, line 45-column 10, line 5). Thus, Hasenbank et al teach the known techniques discussed above.
It is noted that the binding of the enzyme to the second probe molecule is not required to be performed after binding of the second probe to the analyte.
It is also noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.  Thus, any order of immobilizing, hybridizing, and binding the enzyme is obvious.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
Hasenbank et al also teach the methods are nucleic acid assays (column 4, lines 45-60); thus, it would have been obvious to have a nucleic acid analyte, which hybridizes to the two probes.  
In addition, Ding et al teach methods wherein a thiolated first (i.e., capture) probe is immobilized on a gold surface, followed by hybridization of an analyte thereto, with subsequent binding of a second (i.e., auxiliary) probe and detection of the surface plasmon resonance signal (Scheme 1). Ding et al also teach the methods have the added advantage of allowing regeneration of the surface after an assay (Section 2.4, “SPR biosensor real-time monitor”).  Thus, Ding et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Baumberg et al, Hasenbank et al, and Ding et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of:
 A.	Providing reproducible signals for local concentrations of analyte molecules as explicitly taught by Baumberg et al (paragraph 0016);
 B.	Being suitable for use on flow based system and providing a fast signal amplification step as explicitly taught by Hasenbank et al (column 9, line 45-column 10, line 5); and
C.	Allowing regeneration of the surface after an assay as explicitly taught by Ding et al (Section 2.4. “SPR biosensor real-time monitor”).  
In addition, it would have been obvious to the ordinary artisan that the known techniques of Baumberg et al, Hasenbank et al, and Ding et al could have been combined with predictable results because the known techniques of the cited prior art predictably result in techniques useful for plasmon resonance detection of biomolecules.
	Regarding claim 2, the method of claim 1 is discussed above.  Ding et al teach the first probe molecule (i.e., the capture probe) has a hairpin structure when immobilized (Scheme 1).
In addition, it is also reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of immobilizing and forming the hairpin is obvious.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
	Regarding claim 3, the method of claim 1 is discussed above.  Ding et al teach the length of the first (i.e., capture) probe is shorter than the analyte molecule (Scheme 1 and Table 1).  
With respect to the claimed melting, it is noted that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  Thus, the claimed melting of a lower end (i.e., by increasing the temperature) merely represent routine optimization of the teachings of the cited art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 6, the method of claim 1 is discussed above.  Baumberg et al teach the metal layer is gold (paragraph 0064) and the attachment of thio layers to the metal layer of the structure (e.g., paragraph 0050).  Hasenbank et al teach the metal is gold (column 3, lines 10-15).  Ding et al teach a metal structure made of gold and a thiolated first probe bound to the gold (Scheme 1).
	Regarding claim 9, the method of claim 1 is discussed above.  Hasenbank et al teach the substrate is nitroblue tetrazolium (column 3, lines 30-40).
	Regarding claims 10-11, the method of claim 1 is discussed above.  Baumberg et al teach the dielectric grating 103 is on a base layer 108, and the metal structure comprises a first horizontal portion (i.e., the top of 102), a vertical portion bent from the first horizontal portion (i.e. on the sidewall of 103), and a second horizontal portion in a direction opposite the first (i.e., the bottom of the well: Figure 1).
	Regarding claim 13, the method of claim 1 is discussed above.  Baumberg et al teach the thickness of the metal is 300 nm (paragraph 0088), and Hasenbank et al teach the thickness of the metal (e.g., gold) is 45 nm (column 7, lines 55-65), both of which are in the claimed range.


12.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Baumberg et al (U.S. Patent Application Publication No. US 2006/0119853 A1, published 8 June 2006), Hasenbank et al (U.S. Patent No. 7,405,054 B1, published 29 July 2008), and Ding et al (Analytica Chimica Acta, vol. 874, pages 59-65, published online 2 April 2015) as applied to claim 1 above, and further in view of Varallyay et al (Nature Protocols, vol. 3, pages 190-196, published online 17 January 2008).
Regarding claim 4, the method of claim 1 is discussed above.  While Ding et al teach the analyte is a microRNA (Scheme 1), neither Baumberg et al, Hasenbank et al , nor Ding et al teach locked nucleic acids.
However, Ding et al cite Varallyay et al (footnote 7 of Ding et al) for methods of detecting microRNA (Introduction).  Varallyay et al teach the use of locked nucleic acids as probes for microRNA, which have the added advantage of dramatically reducing the period for time for detection of miRNAs (Abstract).  Thus, Varallyay et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Varallyay et al with the method of Baumberg et al, Hasenbank et al, and Ding et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of dramatically reducing the period for time for detection of miRNAs as explicitly taught by Varallyay et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Varallyay et al could have been combined with Baumberg et al, Hasenbank et al, and Ding et al with predictable results because the known techniques of Varallyay et al predictably result in probes useful for detecting miRNAs.
Regarding claim 5, the method of claim 4 is discussed above.  
It is reiterated that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability.  Thus, the claimed melting of a lower end (i.e., by increasing the temperature) merely represent routine optimization of the teachings of the cited art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.

13.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baumberg et al (U.S. Patent Application Publication No. US 2006/0119853 A1, published 8 June 2006), Hasenbank et al (U.S. Patent No. 7,405,054 B1, published 29 July 2008), and Ding et al (Analytica Chimica Acta, vol. 874, pages 59-65, published online 2 April 2015) as applied to claim 1 above, and further in view of Gunning et al (U.S. Patent Application Publication No. US 2012/0077191 A1, published 29 March 2012).
It is noted that while claim 9 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
	Regarding claims 7-9, the method of claim 1 is discussed above.
	While Ding et al teach he use of biotin and streptavidin, as well as the biotin as an end group on the second probe (i.e., claim 7; Scheme 1), neither Baumberg et al, Hasenbank et al, nor Ding et al teach the groups are used to attach the enzyme to the second probe (i.e., claims 7-8).
	However, Gunning et al teach methods of detecting nucleic acids, including using surface plasmon resonance using Biocore systems (paragraph 0158), which are employed by Ding et al (Section 2.2, “SPR experiment”).  Gunning et al teach a target is bound to a capture probe, followed by binding to a second probe that is biotinlyated, which is then bound to a streptavidinated enzyme (i.e., claims 7-8), which forms a precipitate using 3,3’,5,5’-tetramethylbenzidine (i.e., claim 9), and that the method have the added advantage of allowing one or more labels (paragraph 0171).  Thus, Gunning et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Gunning et al with the method of Baumberg et al, Hasenbank et al, and Ding et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing incorporation of one or more labels as explicitly taught by Gunning et al (paragraph 0171).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Gunning et al could have been combined with Baumberg et al, Hasenbank et al, and Ding et al with predictable results because the known techniques of Gunning et al predictably result in techniques useful for attaching enzymes to biomolecular probes.


14.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Baumberg et al (U.S. Patent Application Publication No. US 2006/0119853 A1, published 8 June 2006), Hasenbank et al (U.S. Patent No. 7,405,054 B1, published 29 July 2008), and Ding et al (Analytica Chimica Acta, vol. 874, pages 59-65, published online 2 April 2015) as applied to claim 1 above, and further in view of Lin et al (U.S. Patent Application Publication No. US 2017/0052114 A1, published 23 February 2017).
It is noted that while claim 12 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
	Regarding claims 12-13, the method of claim 1 is discussed above.
	Neither Baumberg et al, Hasenbank et al, nor Ding et al teach width of claim 12.
	However, Lin et al teach methods of detecting analytes (paragraph 0002) using localized surface plasmon resonance (paragraph 0003), wherein the detection surface comprises a nanostructure having a dielectric layer 17 and an upper gold metal layer having a thickness of 2 nm (i.e., claim 13; paragraph 0023 and Figure 1C) and a width of 50 nm (i.e., claim 12), both of which are in the claimed ranges.  Li et al also teach the methods have the added advantage of providing better detection sensitivity (paragraph 0003).  Thus, Lin et al teach the known techniques discussed above.
It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Lin et al with the method of Baumberg et al, Hasenbank et al, and Ding et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of providing better detection sensitivity as explicitly taught by Lin et al (paragraph 0003).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Lin et al could have been combined with Baumberg et al, Hasenbank et al, and Ding et al with predictable results because the known techniques of Lin et al predictably result in techniques useful for forming SPR structures.
Conclusion
15.	No claim is allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634

/Robert T. Crow/Primary Examiner, Art Unit 1634